DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


This action is an Allowance for claims 1–16, 19, and 20–22 on the merits in response to the application filed on 02/08/2021.
Claims 1 and 19 have been amended. 
Claims 1–16, 19, and 20–22 remain pending in this application and are allowed.  


Examiner’s Amendments 
The reasons for withdrawal of the rejections under 35 U.S.C. 101 can be found at the following Examiner’s Amendment of 5/3/2021 in which the Amendments were agreed on an interview with Philip Sheridan on 5/3/2021. The following is a list of the Examiner’s Amendments:

1.	(Currently Amended) A method for designing or modifying an existing or prospective playground, the method comprising:

receiving, by the at least one processor, for each identified category of physical play opportunity:
an identification of a total number of components in the existing or prospective playground within the identified category,   
an identification of a number of unique components in the existing or prospective playground within the identified category, and
an identification of a challenge level of each unique component in the existing or prospective playground within the identified category;
assigning, by the at least one processor, a play value to the existing or prospective playground based at least in part on the total number of components, the number of unique components, and the challenge level of the components within each identified category of physical play opportunity;
determining and presenting at a display, by the at least one processor, a recommendation of one or more new components to be added to the existing or prospective playground based at least in part on an amount the new component increases the play value of the existing or prospective playground;
receiving, by the at least one processor, a selection of at least one of the one or more new components to be added to the existing or prospective playground; 
building, by the at least one processor, a three-dimensional rendering of a design of the existing or prospective playground modified to include the selected at least one of the one or more new components; and
presenting in real-time at the display, by the at least one processor, (i) the three-dimensional rendering of the design of the existing or prospective playground modified to include the selected at least one of the one or more new components, (ii) the play value of the existing or prospective playground modified to include the selected at least one of the one or more new components, (iii) an increased amount in the play value of the existing or prospective playground modified to include the selected at least one of the one or more new components over the existing or prospective playground prior to the selection of the selected at least one of the one or more new components, or (iv) any combination of (i) through (iii).  

2.	(Previously Presented) The method of claim 1, wherein assigning, by the at least one processor, the play value to the existing or prospective playground comprises: 
determining, by the at least one processor, a play value score for each identified category of physical play opportunity based on at least the total number of components, the number of unique components, and the challenge level of the components within each identified category; and   
combining, by the at least one processor, the play value score for each identified category of physical play opportunity to assign the play value to the existing or prospective playground. 

3.	(Previously Presented) The method of claim 1, wherein the challenge level of each unique component within the identified category of physical play opportunity are compared, by the at least one processor, to determine a number of unique challenge levels that are provided within the identified category.      

4.	(Currently Amended) The method 

5.	(Previously Presented) The method of claim 1, wherein the receiving the identification of the challenge level of each unique component within the identified category of physical play opportunity comprises:
	presenting at the display, by the at least one processor, one or more challenge indicator factors;  
	presenting, at the display, a plurality of component descriptors within each of the one or more challenge indicator factors, each of the plurality of component descriptors being assigned a value; 
	receiving, by the at least one processor, a selection of a component descriptor from within each of the one or more challenge indicator factors; and
	assessing, by the at least one processor, a challenge level of the component using the value of each of the selected component descriptors.

6.	(Previously Presented) The method of claim 5, further comprising assigning by the at least one processor, the existing or prospective playground an overall challenge level based at least in part on the total number of components in the existing or prospective playground that fall within each challenge level; and
wherein the presenting at the display, by the at least one processor, one or more new components to be added to the existing or prospective playground is based at least in part on an effect each of the one or more new components will have on the overall challenge level of the existing or prospective playground.  

7.	(Previously Presented) The method of claim 5, wherein the categories of physical play opportunities include a climbing category and wherein the one or more challenge indicator factors for the climbing category include one or more of the following: distance between risers, inclination, direction, stability of step, and height.  

8.	(Previously Presented) The method of claim 5, wherein the categories of physical play opportunities include a spinning category and wherein the one or more challenge indicator factors for the spinning category include one or both of the following: body support and inclination.  

9.	(Previously Presented) The method of claim 5, wherein the categories of physical play opportunities include a balancing category and wherein the one or more challenge indicator factors for the balancing category include one or more of the following: distance between steps, inclination, stability of step, grip/grasp, and height. 

10.	(Previously Presented) The method of claim 5, wherein the categories of physical play opportunities include a sliding category and wherein the one or more challenge indicator factors for the sliding category include one or more of the following: direction, enclosure, and height. 

11.	(Previously Presented) The method of claim 5, wherein the categories of physical play opportunities include a swinging category and wherein the one or more challenge indicator factors for the swinging category include one or more of the following: hanging point, seat, and swing types.  

12.	(Previously Presented) The method of claim 5, wherein the categories of physical play opportunities include a crawling category and wherein the one or more challenge indicator factors for the crawling category include one or more of the following: inclination, direction, and enclosure.  

13.	(Previously Presented) The method of claim 1, further comprising receiving, by the at least one processor, an identification of a number of components that promote social play,
wherein assigning, by the at least one processor, a play value to the existing or prospective playground is based at least in part on the number of components that promote social play.
     
14.	(Previously Presented) The method of claim 1, wherein the one or more categories of physical play opportunity comprise at least the following: climbing, spinning, rocking, balancing, sliding, swinging, crawling, and upper-body.  

15.	(Previously Presented) The method of claim 1, further comprising:
	receiving, by the at least one processor, an identification of one or more categories of cognitive play opportunities that are present in the existing or prospective playground;
receiving, by the at least one processor, for each identified category of cognitive play opportunity:
an identification of the total number of components in the existing or prospective playground within the identified category; and   
an identification of the number of unique components in the existing or prospective playground within the identified category; and
wherein assigning a play value to the existing or prospective playground is based at least in part on the total number of components and the number of unique components within each identified category of cognitive play opportunity. 

16.	(Previously Presented) The method of claim 15, further comprising determining, by the at least one processor, a distribution between a play value of the one or more categories of physical play opportunities and a play value of the one or more categories of cognitive play opportunities; and
wherein the presenting at the display, by the at least one processor, one or more new components to be added to the existing or prospective playground is based at least in part on an effect each of the one or more new components will have on the distribution.   

17–18. (Canceled)  	 

19.	(Currently Amended) A method for modifying an existing or prospective playground in order to efficiently increase its play value, comprising: 
	determining, by at least one processor, the play value of the existing or prospective playground by:
receiving, by the at least one processor, an identification of one or more categories of physical play opportunities that are present in the existing or prospective playground;
receiving, by the at least one processor, for each identified category of physical play opportunity:
an identification of a total number of components in the existing or prospective playground within the identified category,   
an identification of a number of unique components in the existing or prospective playground within the identified category, and
an identification of a challenge level of each unique component in the existing or prospective playground within the identified category; and
assigning, by the at least one processor, a play value to the existing or prospective playground based at least in part on the total number of components, the number of unique components, and the challenge level of the components within each identified category of physical play opportunity;   
determining and presenting at a display, by the at least one processor, one or more modifications that result in an increase to the play value of the existing or prospective playground; 
receiving, by the at least one processor, a selection of at least one of the one or more modifications; 
building, by the at least one processor, a three-dimensional rendering of a design of the existing or prospective playground having the selected at least one of the one or more modifications; and
	presenting at a display, by the at least one processor, the three-dimensional rendering of the design of the existing or prospective playground having the at least one of the one or more modifications.   

20.	(Previously Presented) The method of claim 19, wherein determining, by the at least one processor, one or more modifications comprises:
determining, by the at least one processor, the play value of the existing or prospective playground with an addition of each of a plurality of potential new playground components, and
selecting, by the at least one processor, one or more potential new playground components that provide a largest increase to the play value of the existing or prospective playground.     

21.	(Previously Presented) The method of claim 20, wherein determining, by the at least one processor, the play value of the existing or prospective playground with an addition of each of a plurality of potential new playground components is performed iteratively.



22.	(Previously Presented) The method of claim 1, wherein the recommendation of the one or more new components is determined by the at least one processor:
 iteratively analyzing one or both of: 
the existing or prospective playground modified to include individual prospective components, or 
the existing or prospective playground modified to include various combinations of the prospective components; and
selecting the one or more new components from one or both of the individual prospective components and the various combinations of the prospective components based at least in part on the amount the new component increases the play value of the existing or prospective playground.


Allowable Subject Matter
Claims 1–16, 19, and 20–22 are allowed

Reason for Allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the prior art references of record, to render claims 1-20 of the invention anticipated or obvious: 
United States Patent Number US 7029400, Briggs. (discussed setting up a water amusement park for competition, in which this amusement park is assess based on the elements within the park).
United States Patent Number US 8226493, Briggs, et al. (discussed setting up a water amusement park for competition, in which this amusement park is assess based on the elements within the park).
United States Patent Number US 4856318, Hogan, et al. (discussed determining the suitability of playground).
United States Patent Publication US 20110300522, Faubert, et al. (discussed the evaluating or improving perceptual-cognitive abilities of a subject, which includes evaluating playgrounds).
United States Patent Publication US 20130183647, Miller, et al. (discussed the tracking and analyzing playground installations).
Dunnett, et al. Improving Urban Parks, Play Areas and Green Spaces Department of Landscape, University of Sheffield, Department for Transport, Local Government and the Regions: London; May 2002. (discussed evaluating and improving parks and playground.)

Reasons for Removing the Abstract Idea Rejection
The reasons for withdrawal of the rejection of claims 1–16, 19, and 20–22 under 35 U.S.C. 101  can be found below:
The amendments to the claims are directed to the abstract idea for designing a prospective playground (e.g. identify one or more categories of physical play; assigning a play value based on components). These limitations of representative claim 1 and 19 recite concepts that amount to Mathematical Concepts which include mathematical calculations; and Mental Process which include concepts performed in the human mind (including an observation, evaluation).
However, there is enough integration in the claim to be called a practical application based on the building and rending of a playground design which an interactive three-dimensional playground. Therefore the Applicants amended claims are indicative of integration into a practical application by:
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Uche Byrd/
Examiner, Art Unit 3624


/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624